NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50376

                Plaintiff-Appellee,             D.C. No. 3:17-cr-01837-BEN

 v.
                                                MEMORANDUM*
JAIME LUJAN-SALGADO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Jaime Lujan-Salgado appeals from the district court’s judgment and

challenges the 48-month sentence imposed following his guilty-plea conviction for

attempted reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lujan-Salgado contends that the above-Guidelines sentence is substantively

unreasonable because the district court failed to give appropriate weight to recent

Guidelines amendments and to the Guidelines calculation, and betrayed the parties’

expectations. The district court did not abuse its discretion in imposing Lujan-

Salgado’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The record

demonstrates that the district court considered the Guidelines and the parties’

sentencing recommendations. The district court concluded, however, that an

above-Guidelines sentence was necessary to deter Lujan-Salgado from returning

unlawfully and to protect the public. In light of the totality of the circumstances,

including Lujan-Salgado’s extensive immigration and criminal history, and the 18

U.S.C. § 3553(a) sentencing factors, the above-Guidelines sentence is

substantively reasonable. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                    17-50376